litigant with photocopies in connection with the litigant preparing and
                 prosecuting his or her case. Petitioner has not otherwise identified any
                 authority supporting an entitlement to relief. Accordingly, we
                             ORDER the petition DENIED.




                                                            S ailt a




                                                            Gibbons


                                                                                      ,J.
                                                            Pickering




                 cc: Brian Eugene Lepley
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A    e